 



Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
This Agreement between Steven A. Davis (“Executive”) and Bob Evans Farms, Inc.,
a Delaware corporation (the “Corporation”), is effective May 1, 2006 (“Effective
Date”).
1.00 PURPOSE
The Corporation believes that [1] a sound and stable management team is
essential to promoting the best interests of the Group and the Corporation’s
stockholders, [2] as is the case with many publicly held corporations, a Change
in Control may materially alter the Group’s structure and adversely affect
managers’ employment security, [3] appropriate steps should be taken to enable
certain managers, including the Executive, to devote their full and continued
attention to the Group’s business affairs during the crucial (and often
tumultuous) period preceding and immediately following a Change in Control and
[4] subject to the terms of this Agreement, these objectives can best be met by
providing the Executive with the severance payments described in this Agreement.
2.00 DEFINITIONS
When used in this Agreement, the following terms will have the meanings given to
them in this section unless another meaning is expressly provided elsewhere in
this Agreement. When applying these definitions, the form of any term or word
will include any of its other forms.
2.01 Board. The Corporation’s board of directors.
2.02 Cause. The Executive’s [1] willful and continued refusal to substantially
perform assigned duties (other than any refusal resulting from incapacity due to
physical or mental illness), [2] willful engagement in gross misconduct
materially and demonstrably injurious to any Group Member or [3] breach of any
term of this Agreement. However, [4] Cause will not arise [a] solely because the
Executive is absent from active employment during periods of vacation,
consistent with the Employer’s applicable vacation policy, or other period of
absence initiated by the Executive and approved by the Employer or [b] due to
any event that constitutes Good Reason.
2.03 Change in Control.
[1] Subject to the rules of application described in Section 2.03[2], the date
on which the earliest of the following events occurs:
[a] After the Effective Date, an event that would be required to be reported as
a change in control for purposes of the Exchange Act.
[b] During any 12-consecutive-calendar-month period ending after the Effective
Date, there is a change in a majority of the Incumbent Directors for any reason
other than death or disability as reasonably established by the Corporation on
the basis of medical and other information known (or made available) to it.

 



--------------------------------------------------------------------------------



 



[c] After the Effective Date, any entity or “person,” [including a “group” as
contemplated by Exchange Acts §§13(d)(3) and 14(d)(2)] is or becomes the
“beneficial owner” [as defined in Rule 13d-3 under the Exchange Act], through a
tender offer or otherwise, of Common Shares representing 50 percent or more of
the combined voting power of the Corporation’s then outstanding Common Shares.
[d] During any 12-consecutive-calendar-month period ending after the Effective
Date, any entity or “person,” [including a “group” as contemplated by Exchange
Act §§13(d)(3) and 14(d)(2)] acquires, either directly or as a “beneficial
owner” [as defined in Rule 13d-3 under the Exchange Act], through a tender offer
or otherwise, Common Shares representing more than 20 percent of the combined
voting power of the Corporation’s then outstanding Common Shares. However, this
element of this definition will be applied without regard to the effect of any
redemption of Common Shares by the Corporation or the acquisition of Common
Shares by any Group Member and after ignoring any Common Shares acquired:
[i] Before the beginning of any 12-consecutive-calendar-month measurement
period;
[ii] By or through an employee benefit plan [whether or not intended to comply
with Code §401(a) and whether or not the Executive participates in that plan]
maintained by any Group Member;
[iii] Directly, through an equity compensation plan maintained by any Group
Member;
[iv] Directly, through inheritance, gift, bequest or by operation of law on the
death of an individual; or
[v] By any entity or “person” [including a “group” as contemplated by Exchange
Act §§13(d)(3) and 14(d)(2)] with respect to which that acquirer has filed SEC
Schedule 13G indicating that the Common Shares were not acquired and are not
held for the purpose of or with the effect of changing or influencing, directly
or indirectly, the Corporation’s management or policies, unless and until that
entity or person indicates that its intent has changed by filing SEC
Schedule 13D.
[e] After the Effective Date, the Corporation’s stockholders approve a
definitive agreement to merge or combine the Corporation with or into another
entity, a majority of the directors of which were not Incumbent Directors
immediately before the merger and in which the Corporation’s stockholders will
hold less than 50 percent of the voting power of the surviving entity. When
applying this element of this definition:

2



--------------------------------------------------------------------------------



 



[i] Stockholders will be determined immediately before and immediately after the
merger or combination; and
[ii] The Common Shares owned before the transaction by the entity with which the
Corporation merges or combines will be disregarded for all purposes.
[f] Within any 12-consecutive-calendar-month period ending after the Effective
Date, any entity or “person” [including a “group” as contemplated by Exchange
Act §§13(d)(3) and 14(d)(2) and Code §280G] acquires, either directly or as a
“beneficial owner” [as defined in Rule 13d-3 under the Exchange Act] of another
entity or person, Group assets having a total gross fair market value equal to
or greater than 50 percent of the book value of the Group’s assets. For purposes
of this definition, “book value” will be established on the basis of the latest
consolidated financial statement the Corporation filed with the Securities and
Exchange Commission before the date any 12-consecutive calendar month
measurement period began.. However, except as otherwise provided in this
section, this element of this definition will be applied after ignoring:
[i] Any transfer of assets to a stockholder of the Corporation (determined
immediately before the asset transfer), but only to the extent exchanged for or
with respect to the Corporation’s stock;
[ii] Any transfer of assets to an entity, 50 percent or more of the total value
or voting power of which is owned by one or more Group Members;
[iii] Any transfer of assets to any entity or “person” [including a “group” as
contemplated by Exchange Act §§13(d)(3) and 14(d)(2)] that, immediately before
the transfer, owns, directly or as a “beneficial owner” [as defined in
Rule 13d-3 under the Exchange Act], 50 percent or more of the total value or
voting power of the Corporation’s outstanding securities; or
[iv] Any transfer of assets to an entity, at least 50 percent or more of the
total value or voting power of which, immediately before the transfer, is owned,
directly or indirectly, by a person described in Section 2.03[1][c] of this
definition.
[2] The following rules of application will be applied to this definition:
[a] For purposes of applying all parts of this definition, [i] Common Shares
owned or acquired by the Executive or by any other entity or “person” [including
a “group” as contemplated by Exchange Act §§13(d)(3) and 14(d)(2)] acting in
concert with the Executive will be disregarded, [ii] any transfer of assets to
the Executive or to any other entity or “person” [including a “group” as
contemplated by Exchange Act §§13(d)(3) and 14(d)(2)] acting in concert with the
Executive

3



--------------------------------------------------------------------------------



 



will be disregarded and [iii] the constructive ownership rules of Code §318(a)
will be applied to determine stock ownership;
[b] For purposes of applying Section 2.03[1][f], an entity’s or a person’s
status (unless specifically indicated otherwise) will be determined immediately
after the transfer of assets; and
[c] Any transfer of assets disregarded under Section 2.03[1][f][i] will not be
ignored when applying that subsection if that transaction is part of a larger
transaction or series of transactions that also involve the transfer of assets
for cash or consideration other than Common Shares.
2.04 Code. The Internal Revenue Code of 1986, as amended, or any successor
statute.
2.05 Common Shares. The Corporation’s shares of Common Stock or any security
issued in substitution, exchange or in place of the Corporation’s Common Stock.
2.06 Confidential Information. Any and all information (other than information
in the public domain) related to the Group’s business or that of any Group
Member, including all processes, inventions, trade secrets, computer programs,
engineering or technical data, drawings or designs, manufacturing techniques,
information concerning pricing and pricing policies, marketing techniques, plans
and forecasts, new product information, information concerning suppliers,
methods and manner of operations, and information relating to the identity and
location of all past, present and prospective customers.
2.07 Date of Termination. Except as otherwise provided in Section 4.00:
[1] If the Executive is Terminated because of Retirement or for Cause, the date
specified in the Notice of Termination;
[2] If the Executive is Terminated because of Disability, the date determined
under Section 4.04[1];
[3] If the Executive dies, the date of death;
[4] If the Executive is Terminated for Good Reason, the date specified in the
Notice of Termination;
[5] If the Executive is Terminated for any reason other than Retirement, Cause,
Disability, death or Good Reason, the date on which a Notice of Termination is
given; or
[6] If the Employer Terminates the Executive without giving a Notice of
Termination, the date on which that Termination is effective.
However, if either Party utilizes the procedures described in Section 7.03 to
dispute the basis on which the Executive’s employment is being terminated, the
Date of Termination will be no later

4



--------------------------------------------------------------------------------



 



than the last day of the Executive’s active employment as a common law employee
of all Group Members.
2.08 Disability. An incapacity due to physical or mental illness that has
prevented the Executive from discharging assigned duties on a full-time basis
for at least the lesser of [1] 26 consecutive weeks or [2] the period between
the date the incapacity arose and the last day but one of the Effective Period.
2.09 Effective Period. The 36 consecutive calendar months beginning after a
Change in Control occurring during the Term, even if that period extends beyond
the Term.
2.10 Employer. The Group Member by which the Executive is directly employed on
the date of any event, act or occurrence described in this Agreement, including
execution of this Agreement. If, without incurring a Termination, the Executive
becomes a common law employee of a Group Member other than the Employer, that
Group Member will automatically become the Executive’s “Employer” under this
Agreement and will be fully liable, as the Executive’s Employer, for all
obligations arising under this Agreement during the period of that employment
relationship, including the payment of any amount described in Section 5.00 that
becomes due during the course of that employment relationship.
2.11 Exchange Act. The Securities Exchange Act of 1934, as amended, or any
successor statute.
2.12 Good Reason. For purposes of Section 4.06, any of the following to which
the Executive has not consented in writing:
[1] At any time after a Change in Control, any breach of this Agreement of any
nature whatsoever by or in behalf of the Group or any Group Member;
[2] At any time after a Change in Control, a reduction in the Executive’s title,
duties, responsibilities or status, as compared to either [a] the Executive’s
title, duties, responsibilities or status immediately before a Change in Control
or [b] any enhanced or increased title, duties, responsibilities or status to
which the Executive accedes after the Change in Control;
[3] At any time after a Change in Control, the assignment to the Executive of
duties that are inconsistent with [a] the Executive’s office immediately before
the date of a Change in Control or [b] any more senior office to which the
Executive is promoted after a Change in Control;
[4] During any calendar year ending after a Change in Control, a 10 percent (or
larger) reduction (other than a reduction attributable to any Termination for
death, Disability or Cause or for any period the Executive is temporarily absent
from active employment) in the highest of [a] the Executive’s total cash
compensation for the preceding calendar year or, if higher, [b] the Executive’s
total cash compensation for the

5



--------------------------------------------------------------------------------



 



last calendar year ending before the Change in Control but [c] in both cases,
determined without regard to any amounts described in this Agreement;
[5] At any time after a Change in Control, a requirement that the Executive
relocate to a principal office or worksite (or accept indefinite assignment) to
a location more than 50 miles distant from [a] the principal office or worksite
to which the Executive was assigned immediately before a Change in Control or
[b] any location to which the Executive agreed to be assigned after a Change in
Control;
[6] At any time after a Change in Control, the imposition on the Executive of
business travel obligations substantially greater than the Executive’s business
travel obligations during the 12-consecutive-calendar-month period ending before
the Change in Control but determined without regard to any special business
travel obligations associated with activities relating to the Change in Control;
[7] At any time after a Change in Control, the Employer’s [a] failure to
continue in effect any material fringe benefit or compensation plan, retirement
or deferred compensation plan, life insurance plan, health and accident plan or
disability plan in which the Executive is participating at the time of a Change
in Control, [b] modification of any of the plans or programs just described that
adversely affects the value of the Executive’s benefits under those plans, or
[c] failure to provide the Executive, after a Change in Control, with the same
number of paid vacation days to which the Executive is or becomes entitled at or
anytime on or after a Change in Control under the terms of the Employer’s
vacation policy or program. However, Good Reason will not arise under this
subsection solely because [d] the Corporation or the Employer terminates or
modifies any program after a Change in Control solely to comply with applicable
law but only to the extent of the change required or [e] a plan or benefit
program expires under self-executing terms contained in that plan or benefit
program before the Change in Control; or
[8] The Employer fails to deliver a Notice of Termination to the Executive
within 30 days after the Executive becomes Disabled.
2.13 Group. The Employer, the Corporation and any other entity to which either
is related through common ownership as defined in Code §1504.
2.14 Group Member. Each entity that is a member of the Group.
2.15 Incumbent Director. Each person who was a member of the Board on the
Effective Date and, after the Effective Date, each director whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the then Incumbent Directors.
2.16 Notice of Payment. The written notice by which the Corporation apprises the
Executive of [1] the amount of any payment due under this Agreement, [2] the
reason that amount is payable and [3] the basis on which that payment was
calculated.

6



--------------------------------------------------------------------------------



 



2.17 Notice of Termination. A written notice that describes in reasonable detail
the facts and circumstances claimed to provide a basis for Termination.
2.18 Parties. The Corporation and the Executive.
2.19 Retirement. The Executive’s Termination in accordance with [1] the
Employer’s normal retirement policy in effect on the date of a Change in Control
and which is generally applicable to its salaried employees or [2] in accordance
with any individual retirement arrangement agreed upon by the Parties.
2.20 Retirement Age. The normal or mandatory retirement age specified in any of
the policies or arrangements described in Section 2.19.
2.21 Term. Initially, the period beginning on the Effective Date and ending
midnight, April 30, 2007 (“Termination Date”). Subject to Section 6.00, the Term
will automatically be extended for successive one-year periods beginning on the
Termination Date and anniversaries of each Termination Date.
2.22 Termination. Termination of the common law employee-employer relationship
between the Executive and all Group Members for any reason, whether or not the
Executive subsequently becomes a consultant or adviser to any Group Member or
serves as a member of the board of directors of any Group Member. However, a
Termination will not be deemed to have occurred [1] solely because the
Executive’s Employer ceases to be a Group Member and the Executive continues to
be employed by that former Group Member or [2] subject to Section 4.06, if the
Executive’s common law employment relationship is transferred between Group
Members without interruption.
3.00 EXECUTIVE’S OBLIGATIONS
3.01 Services During Certain Events. If any “person” (as used in
Section 2.03[1][c]) initiates a tender or exchange offer, distributes proxy
materials to the Corporation’s stockholders or takes other steps to effect, or
that may result in, a Change in Control, the Executive agrees not to Terminate
voluntarily during the pendency of that activity other than by reason of
Retirement and to continue to serve as a full-time employee of the Employer
until those efforts are abandoned, that activity is terminated or until a Change
in Control has occurred.
3.02 Confidential Information. Except as otherwise required by applicable law,
Executive expressly agrees to keep and maintain Confidential Information
confidential and not, at any time during or subsequent to the Executive’s
employment with any Group Member, to use any Confidential Information for
Executive’s own benefit or to divulge, disclose or communicate any Confidential
Information to any person or entity in any manner except [1] to employees or
agents of the Employer or of the Corporation that need the Confidential
Information to perform their duties on behalf of any Group Member or [2] in the
performance of Executive’s duties to the Employer. Executive also agrees to
notify the Corporation promptly of any circumstance Executive believes may
legally compel the disclosure of Confidential Information and to give this
notice before disclosing any Confidential Information.

7



--------------------------------------------------------------------------------



 



3.03 Effect of Breach of Obligations. If the Executive breaches any obligation
described in this Agreement:
[1] If that breach occurs before a Change in Control, this Agreement will
terminate as of the date of the breach, even if the fact of the breach becomes
apparent at a later date;
[2] If that breach occurs after a Change in Control but before the Executive has
Terminated, this Agreement will terminate as of the date of the breach, even if
the fact of the breach becomes apparent at a later date and no amounts will be
due under this Agreement; or
[3] If that breach occurs after a Change in Control and after the Executive
Terminates, the Executive will repay any amounts paid under this Agreement plus
interest calculated at the prime interest rate quoted in the Wall Street
Journal, over the period beginning on the date of the payment to the Executive
(or any beneficiary under this Agreement and ending on the date of repayment.
4.00 COMPENSATION PAID IF EXECUTIVE TERMINATES AFTER A CHANGE IN CONTROL
4.01 Termination For Cause.
[1] The Employer may Terminate the Executive for Cause at any time by delivering
to the Executive a Notice of Termination specifying the effective date of the
Termination (which may not be earlier than the date the Notice of Termination is
given) and the basis upon which the Employer believes that it has Cause to
Terminate the Executive.
[2] As of the Date of Termination specified in the Notice of Termination, [a]
the Executive’s employment will end, [b] this Agreement will terminate and [c]
no amounts will be paid or due under this Agreement at any time.
4.02 Termination Because of Death. Subject to Section 8.03, if the Executive
dies, this Agreement will terminate as of the date the Executive dies and no
amounts will be paid or due under this Agreement at any time.
4.03 Termination After Retirement Age. If the Executive Terminates after
Retirement Age for any reason, this Agreement will terminate as of the date
specified in the Notice of Termination (which may not be earlier than the
Executive’s Retirement Age) and no amounts will be paid or due under this
Agreement at any time.
4.04 Termination Because of Disability.
[1] The Employer may Terminate the Executive at any time after the Executive has
become Disabled but only if it delivers to the Executive a Notice of Termination
specifying the effective Date of Termination, which may be [a] no earlier than
30 days after this Notice of Termination is delivered or [b] no later than the
last day but one of the Effective Period during which the Disability began.

8



--------------------------------------------------------------------------------



 



[2] If the Executive does not return to full-time active employment before the
Date of Termination specified in the Notice of Termination and if the specified
Date of Termination is within an Effective Period (whether or not the
Executive’s absence began before or after the Effective Period began) or if the
Executive Terminates for Good Reason (as defined in Section 2.12[8]), [a] the
Executive’s employment will Terminate as of the Date of Termination specified in
the Notice of Termination, [b] this Agreement will terminate and [c] the
Executive will receive an amount equal to:
[i] The amount described in Section 5.00, calculated on the basis of the
compensation paid to the Executive before the absence began or, if higher, the
amount the Executive was receiving during the period of absence; minus
[ii] The value of:
[A] One half of the disability benefit payable under the Social Security Act;
[B] The amount by which the Executive’s employer-funded benefit under any
retirement or deferred compensation plan [whether or not intended to comply with
Code §401(a)] is enhanced by the Disability; and
[C] The value of any employer-funded disability income or other benefits the
Executive is entitled to receive from any disability plan or program.
The value of these reductions:
[D] Will be calculated by applying the factors described in Section 5.02[5]; and
[E]Will be applied before application of Section 5.02[1] or [2].
4.05 Termination Without Cause.
[1] The Employer may Terminate the Executive without Cause for any reason by
delivering to the Executive a Notice of Termination that specifies the Date of
Termination, which may not be earlier than the date the Notice of Termination is
given.
[2] If [a] the Date of Termination specified in the Notice of Termination is
within the period beginning six months before the beginning of an Effective
Period and ending on the last day of the same Effective Period and [b] the
Executive’s employment is not being Terminated due to death, Disability or
Cause, [c] the Corporation will pay (or cause the Employer to pay) to the
Executive the amount described in Section 5.00. After those amounts have been
paid, this Agreement will terminate and no further amounts will be paid or due
under this Agreement.

9



--------------------------------------------------------------------------------



 



4.06 Termination for Good Reason.
[1] The Executive may Terminate for Good Reason after a Change in Control by
delivering to the Corporation a Notice of Termination for Good Reason (other
than Good Reason as defined in Section 2.12[8]) specifying the Date of
Termination (which may not be earlier than the date the Notice of Termination is
given) and the basis upon which the Executive believes that Good Reason has
arisen.
[2] If [a] the Date of Termination specified in the Notice of Termination is
within the period beginning six months before the beginning of an Effective
Period and ending on the last day of the same Effective Period and [b] within
30 days after the Date of Termination, the Employer does not cure the Good
Reason event described in the Notice of Termination, [c] the Corporation will
pay (or cause the Employer to pay) to the Executive the amount described in
Section 5.00. After those amounts have been paid, this Agreement will terminate
and no further amounts will be paid or due under this Agreement.
5.00 CHANGE IN CONTROL PAYMENTS
5.01 Calculation of Change in Control Payments. Subject to the terms of this
Agreement, if the Executive is Terminated under Section 4.04, 4.05 or 4.06, the
Corporation (or the Employer) will:
[1] Continue to pay the Executive’s compensation and other benefits through the
Date of Termination and also will pay the Executive the value of any unused
vacation and compensation days determined under the Employer’s personnel policy.
These amounts will be paid no later than 30 days after the Executive’s Date of
Termination and will be based on the rate of compensation and value of benefits
in effect before the Notice of Termination was delivered.
[2] Pay the Executive a lump sum equal to the amount described in this
subsection. This payment will be accompanied by a Notice of Payment and, subject
to Section 5.02, made no more than 30 days after the Executive’s Date of
Termination. The amount payable under this subsection will be the sum of:
[a] 299 percent of the Executive’s “base amount” as defined under Code §280G
[whether or not the Change in Control generating benefits under this Agreement
is a “change in control” as defined under Code §280G]; plus
[b] An additional amount equal to:
[i] The cash bonus paid to the Executive by all Group Members averaged over the
three full fiscal years ending before the Date of Termination (or, if shorter,
over the full period of the Executive’s employment by all Group Members);
multiplied by

10



--------------------------------------------------------------------------------



 



[ii] The number of days between the Executive’s Date of Termination and the last
day of the Corporation’s last complete fiscal year ending before that Date of
Termination; and divided by
[iii] 365 days.
[c] Any other change in control benefit to which the Executive is entitled under
any other plan, program or agreement with any Group Member.
[3] For 36 months after the Executive’s Date of Termination, the Corporation
also will maintain (or cause the Employer to maintain) in full force and effect,
for the Executive’s continued benefit (and that of all family members and other
dependents who were enrolled in the programs on the Executive’s Date of
Termination) all life, medical and dental insurance programs in which the
Executive (or members of the Executive’s family or other dependents) was
participating or was covered immediately before the Executive’s Date of
Termination. If the terms of any of the programs just described do not allow the
continued participation described in the preceding sentence, the Corporation (or
the Employer) will [a] provide benefits that are substantially similar
(including eligibility conditions, conditions on benefits, the value of benefits
and the scope of coverage) to those provided by the life, medical and dental
insurance programs in which the Executive, members of the Executive’s family and
dependents were participating immediately before the Executive’s Date of
Termination and [b] ensure that any eligibility or other conditions on benefits
under these programs, including deductibles and copayments, will be administered
by applying the Executive’s experience under any predecessor program in which
the Executive (or members of the Executive’s family and dependents) were
participating before Termination.
5.02 Effect of Code §280G. If the sum of the amounts described in Section 5.01
and those promised under any other plan, program or agreement between the
Executive and any Group Member constitute “excess parachute payments” as defined
in Code §280G(b)(1), the Corporation (or the Employer) will either:
[1] Reimburse the Executive for the amount of any excise tax due under Code
§4999, if this procedure provides the Executive with an after-tax amount that is
larger than the after-tax amount produced under Section 5.02[2]; or
[2] Reduce the Executive’s payments under this Agreement so that the Executive’s
total “parachute payment” as defined in Code §280G(b)(2)(A) under this and any
all other agreements will be $1.00 less than the amount that would be an “excess
parachute payment” if this procedure provides the Executive with an after-tax
amount that is larger than the after-tax amount produced under Section 5.02[1].
[3] If Section 5.02[2] is to be applied, the Executive may designate the
payments or type of payments that will be reduced (and the order in which that
reduction will be applied) to ensure that the total amounts paid will not be an
“excess parachute payment.” This information must be returned, in writing,
within 30 days of the date of the Notice of

11



--------------------------------------------------------------------------------



 



Payment. If the Corporation does not receive written instructions within that
30-day period, all payments will be reduced prorata. All payments under this
Agreement that are subject to Section 5.02[2] will be deferred for [a] 30 days
after the Executive notifies the Corporation of the payments or types of
payments to be reduced or [b] 30 days after the expiration of the period during
which the Executive may notify the Corporation of the payments or types of
payments to be reduced.
[4] If the Internal Revenue Service or any court of competent jurisdiction
subsequently and conclusively decides that the Corporation has miscalculated the
amount of any “excess parachute payment” and if that decision, had it been made
initially:
[a] Would have resulted in a larger payment than initially calculated, the
Corporation will reapply Section 5.02 based on the revised calculation to
identify the Executive’s revised parachute payment and immediately pay that
additional amount to the Executive; but
[b] If, after that reapplication, the Executive is entitled to a smaller amount
under this Agreement than initially calculated, the Executive will repay the
amount of any overpayment to the Corporation within 30 days of the date of that
decision, together with interest on that amount at the prime rate of interest
quoted in the Wall Street Journal, as of the date of that final decision,
calculated over the period beginning on the date the excess amount was paid and
ending on the date the excess amount is repaid.
[5] The value of all amounts due under this Agreement will be established by the
Corporation’s independent auditors applying principles, assumptions and
procedures consistent with Code §280G. These principles, assumptions and
procedures will be explained to the Executive in the Notice of Payment.
5.03 Conditions Affecting Payments.
[1] Except as expressly provided in this Agreement, the Executive’s right to
receive the payments described in this Agreement will not decrease the amount
of, or otherwise adversely affect, any other benefits payable to the Executive
under any plan, agreement or arrangement between the Executive and any Group
Member.
[2] The Executive is not required to mitigate the amount of any payment
described in this Agreement by seeking other employment or otherwise, nor will
the amount of any payment or benefit provided for in this Agreement be reduced
by any compensation the Executive earns in any capacity after Termination or,
except as provided in Section 4.04, by reason of the Executive’s receipt of or
right to receive any retirement or other benefits on or after Termination.
[3] The amount of any payment made under this Agreement will be reduced by
amounts the Employer is required to withhold in payment (or in anticipation of
payment) of any income, wage or employment taxes imposed on the payment.

12



--------------------------------------------------------------------------------



 



5.04 Limit on Number of Changes in Control. Regardless of any provision of this
Agreement, if more than one Change in Control (whether or not related) occurs
during the Term, the total amount payable under this Agreement will be the
largest amount (after application of Section 5.02[1] or [2]) calculated with
respect to any single change in control occurring during the Effective Period.
6.00 AMENDMENT AND TERMINATION
6.01 Amendment. This Agreement may be amended at any time by written agreement
between the Executive and the Corporation.
6.02 Termination. This Agreement will terminate on the earliest of the following
to occur:
[1] Except to the extent necessary to implement the eligibility provisions of
Sections 4.05[2][a] and 4.06[2][a] (dealing with a Termination without Cause or
a termination for Good Reason within the period beginning six months before a
Change in Control), the Executive’s employment with all Group Members is
Terminated before a Change in Control;
[2] Before a Change in Control, the Executive is reassigned to a more junior
position, unless the Corporation decides that the new position is sufficiently
senior to justify continuation of this Agreement;
[3] The Corporation and the Executive mutually agree, in writing, to terminate
this Agreement, whether or not it is replaced with a similar agreement;
[4] The Corporation notifies the Executive, in writing, that the Agreement is to
terminate at the end of its then current Term. To be effective, however, this
written notice [a] must be given no later than midnight of the February 28
preceding the end of the then current Term but [b] may never be effective [i]
during an Effective Period or [ii] at any time after the Corporation learns that
activities have begun that, if completed, would cause a Change in Control,
although the notice may be given if those activities end without generating a
Change in Control;
[5] All payments due under this Agreement have been fully paid; or
[6] As provided in Section 4.00.
7.00 EQUITABLE RELIEF/DISPUTE RESOLUTION
7.01 Uniqueness of Obligations. The Executive’s obligations described in this
Agreement are of a special and unique character which gives them a peculiar
value to the Group and the Group cannot be reasonably or adequately compensated
in damages in an action at law if Executive breaches those obligations.
Executive therefore expressly agrees that, in addition to any other rights or
remedies that the Corporation, the Employer or the Group may have, the
Corporation, the Employer and the Group will be entitled to injunctive and other
equitable relief

13



--------------------------------------------------------------------------------



 



in the form of preliminary and permanent injunctions without bond or other
security if the Executive actually breaches (or threatens to breach) any
obligation under this Agreement.
7.02 Initial Resolution of Disputes Affecting Payment Amount.
[1] The Executive may request the Corporation to recalculate the amount of
payments due under this Agreement. That request must [a] be filed in writing no
later than 30 days after the Executive receives the Notice of Payment and [b]
specify the basis upon which the Executive believes that an additional amount is
due. Any request for recalculation that does not comply with both requirements
will be ineffective.
[2] Within 30 days of receiving a request that complies with Section 7.02[1],
the Corporation will notify the Executive of any changes to its calculations and
the effect of any changes on the amount payable to the Executive. If the
Corporation does not deliver this information to the Executive within this
30-day period, the Executive may regard the request as having been denied.
[3] The Executive expressly waives any right to proceed under Section 7.03 to
dispute the calculation of the amount payable under this Agreement unless and
until the administrative remedies described in this Section 7.02 are fully
exhausted.
7.03 Arbitration Any [a] disagreement concerning the calculation of any payment
due under this Agreement that is not resolved after utilizing the procedures
described in Section 7.02, [b] breach of any term of this Agreement or [c] other
dispute or controversy arising out of or relating to this Agreement, including
the basis on which the Executive is Terminated, will be resolved by arbitration
in accordance with the rules of the American Arbitration Association. The award
of the arbitrator will be final, conclusive and nonappealable and judgment upon
the award rendered by the arbitrator may be entered in any court having
competent jurisdiction. The arbitrator must be an arbitrator qualified to serve
in accordance with the rules of the American Arbitration Association and one who
is approved by the Corporation and the Executive. If the Executive and the
Corporation fail to agree on an arbitrator, each must designate a person
qualified to serve as an arbitrator in accordance with the rules of the American
Arbitration Association and these persons will select the arbitrator from among
those persons qualified to serve in accordance with the rules of the American
Arbitration Association. Any arbitration relating to this Agreement will be held
in the city in which the Executive’s last principal place of employment with a
Group Member before the Executive’s Date of Termination is or was located or
another place the Parties mutually select immediately before the arbitration.
7.04 Costs. The Corporation will bear all reasonable costs associated with any
dispute arising under this Agreement, including reasonable accounting and legal
fees incurred by the Executive through any proceeding described in Section 7.02
or 7.03. However, no amounts will be paid under this subsection to the extent
that those payments are “excess parachute payments.”
7.05 Payment During Dispute Resolution Period. If otherwise due, the Corporation
may not defer (or cause the Employer to defer) payment of any amount that is not
being contested under Section 7.02 or 7.03.

14



--------------------------------------------------------------------------------



 



7.06 Payment of Additional Amounts. If the arbitrators decide, at the conclusion
of the arbitration proceedings described in Section 7.03, that the Corporation
has understated the amount due under this Agreement, the Corporation will pay
the additional amount to the Executive within 30 days after the date of the
award along with interest calculated at the prime rate quoted in the Wall Street
Journal, for the period beginning on the Executive’s Date of Termination and
ending on the date of payment. However, no amounts will be paid under this
subsection to the extent that those payments are “excess parachute payments.”
8.00 MISCELLANEOUS
8.01 Security. At any time during the Term, the Corporation may provide (or
cause the Employer to provide) security for payment of the amounts and benefits
described in Section 5.00. This security may include one or more of [1] a
stand-by letter of credit issued by a reputable financial institution, [2] an
irrevocable grantor trust (the “Trust”) established on terms the Corporation
believes to be appropriate, including a ruling from the Internal Revenue
Service, (or opinion of counsel satisfactory to the Corporation), to the effect
that any funds held by the Trust will be includible in the Executive’s gross
income only for the taxable year or years paid to the Executive under the terms
of the Trust’s related trust agreement or [3] any other form of security the
Corporation believes is appropriate.
8.02 Nonassignment. The right of an Executive or any other person to receive any
amount under this Agreement may not be assigned, transferred, pledged or
encumbered except by will or by applicable laws of descent and distribution. Any
attempt to assign, transfer, pledge or encumber any amount that is or may be
receivable under this Agreement will be null and void and of no legal effect.
8.03 Successors to the Executive. Subject to Section 8.02, this Agreement inures
to the benefit of and may be enforced by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
8.04 Transfers.
[1] If, either before or after a Change in Control, the Executive’s common law
employment relationship shifts within the Group and there has been no
intervening Termination, this Agreement will remain in full force and effect and
for all purposes of this Agreement, the Executive’s new Employer will be
substituted for the Executive’s prior Employer.
[2] If the Employer is no longer a Group Member, whether or not as part of a
transaction that constitutes a Change in Control, this Agreement will remain in
full force and effect as described in Section 8.02. However, the Executive will
not be entitled to any amount under this Agreement on account of a Change in
Control that [a] solely affects the Group after that transfer and [b] is not
part of the same transaction through which the Employer left the Group.

15



--------------------------------------------------------------------------------



 



8.05 Effect of Employment Agreement. If, at any time during the period beginning
six months before any Effective Period and ending on the last day of the same
Effective Period, the Executive is employed by an Employer pursuant to an
employment agreement (“Employment Agreement”), the following rules of
application will be applied:
[1] Subject to Section 8.05[2], if a term is defined in this Agreement and in
the Employment Agreement and those definitions are not identical, [a] the
definition contained in this Agreement will supercede the definition contained
in the Employment Agreement for purposes of applying that term under this
Agreement and [b] the definition contained in the Employment Agreement will
supercede the definition contained in this Agreement for purposes of applying
that term under the Employment Agreement;
[2] If the Executive’s employment with all Group Members is Terminated by the
Employer without Cause (as defined in this Agreement) or if the Executive
Terminates with Good Reason (as defined in this Agreement) within the period
beginning six months before the beginning of an Effective Period, this Agreement
will not Terminate until six months after the Executive’s Termination. If a
Change in Control does not occur during this six-month period, this Agreement
will terminate at the end of that six-month period and no amount will be due
under it (although amounts due under the Employment Agreement on account of that
termination of employment will be unaffected by the termination of this
Agreement). If a Change in Control does occur during this six-month period, the
Corporation will pay (or cause the Employer to pay) to the Executive the amount
described in Section 5.00 (adjusted as provided in Section 8.05[3]). After those
amounts have been paid, this Agreement will terminate and no further amounts
will be paid or due under this Agreement; and
[3] If an event or a series of related events entitle the Executive to payments
under both the Employment Agreement and this Agreement, the Executive will be
entitled to the payments due under this Agreement reduced by the amounts (if
any) received under the Employment Agreement before the payments become due
under this Agreement and no further payments will be due under the Employment
Agreement.
8.06 Notices. All notices and other communications provided for in this
Agreement must be written and will be deemed to have been given when deposited
with a reputable delivery service or in United States registered mail, return
receipt requested, postage prepaid. Also,:
[1] All notices must be directed to the address shown on the last page of this
Agreement;
[2] Notices and other communications to the Corporation and the Employer will
not be deemed to have been given unless they are directed to the attention of
the Corporation’s Chief Executive Officer and copies are sent to the
Corporation’s Secretary.
[3] Neither Party will be required to use any address other than that shown on
the last page of this Agreement unless notified of a change in the other Party’s
address. Any

16



--------------------------------------------------------------------------------



 



change in either Party’s address must be given in writing to the other Party and
will be effective only upon receipt.
8.07 Complete Agreement. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement have
been made by either Party that are not set forth expressly in this Agreement.
8.08 Applicable Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws (but not the law of conflicts of
laws) of the State of Ohio.
8.09 Validity. The invalidity or unenforceability of any provisions of this
Agreement will not affect the validity or enforceability of any other provisions
of this Agreement, which will remain in full force and effect.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the date and year first above written.

              BOB EVANS FARMS, INC.
 
       
 
  By:   /s/ Donald J. Radkoski
 
     
 
       
 
  Title:   Chief Financial Officer, Treasurer and Secretary
 
     
 
       
 
  Address:    
 
       
 
      3776 South High Street
 
      Columbus, Ohio 43207
 
            STEVEN A. DAVIS
 
            /s/ Steven A. Davis      
 
       
 
  Address:    
 
       
 
     
 
       
 
     
 
       
 
     

17